UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2264


In Re:   HENRY MCKINLEY SCOTT, JR.,

                Petitioner.




   On Petition for Writ of Mandamus.        (2:10-cv-00061-HCM-FBS)


Submitted:   January 10, 2011               Decided:   February 8, 2011


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry McKinley Scott, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry McKinley Scott, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                 He

seeks an order from this court directing the district court to

act.     We find there has been no undue delay in the district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.            This ruling is without

prejudice to Scott’s right to file another mandamus petition in

the future should there be future undue delay in the district

court’s handling of Scott’s § 2241 petition.                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                        2